T. Rowe Price Institutional Income Funds, Inc. (the corporation), is registered under the Investment Company Act of 1940 (the 1940 Act). The Institutional Core Plus Fund (the fund) is a diversified, open-end management investment company established by the corporation. The fund seeks to maximize total return through income and capital appreciation. The fund has two classes of shares: the Institutional Core Plus Fund (Institutional Class) and the Institutional Core Plus FundF Class (F Class). F Class shares are available only through financial advisors and certain third-party intermediaries that have entered into an administrative fee agreement with T. Rowe Price Services, Inc. The F Class participates in a Board-approved administrative fee payment program pursuant to which the fund compensates certain financial intermediaries for various shareholder and administrative services they provide to underlying investors. Each class has exclusive voting rights on matters related solely to that class; separate voting rights on matters that relate to both classes; and, in all other respects, the same rights and obligations as the other class. Class Accounting Through November 30, 2016, investment income and investment management and administrative expense were allocated to the classes based upon the relative daily net assets of each classs settled shares; realized and unrealized gains and losses are allocated based upon the relative daily net assets of each classs outstanding shares. The F Class paid certain shareholder and administrative expenses at a rate of up to 0.15% of the classs average daily net asset.
